Exhibit 99.k.8. Execution Copy Tortoise MLP Fund, Inc. Series A Mandatory Redeemable Preferred Shares SeriesB Mandatory Redeemable Preferred Shares Securities Purchase Agreement Dated October7, 2010 Table of Contents Section Heading Page Section 1. Authorization of Mandatory Redeemable Preferred Shares 1 Section1.1. Authorization of Mandatory Redeemable Preferred Shares 1 Section2. Sale and Purchase of MRP Shares 2 Section2.1. Sale and Purchase of MRP Shares 2 Section3. Closings 2 Section4 Conditions to Closings 2 Section4.1. Representations and Warranties 2 Section4.2. Performance; No Default; Compliance with Articles Supplementary. 2 Section4.3. Compliance Certificates 3 Section4.4. Opinions of Counsel 3 Section4.5. Purchase Permitted by Applicable Law, Etc 3 Section4.6 Sale of Other MRP Shares 3 Section4.7. Payment of Special Counsel Fees 3 Section4.8 Private Placement Number 4 Section4.9 Changes in Corporate Structure 4 Section4.10. Funding Instructions 4 Section 4.11. Ratings of MRP Shares 4 Section4.12. Articles Supplementary 4 Section4.13. Proceedings and Documents 4 Section4.14. Holder Forms 4 Section 4.15. Consent of Holders of Other Securities 4 Section4.16. Sale of 2010 Notes; Satisfaction of Closing Conditions in 2010 Note Purchase Agreement 4 Section5. Representations and Warranties of the Company 5 Section5.1. Organization; Power and Authority 5 Section5.2. Authorization, Etc. 5 Section5.3. Disclosure 5 Section5.4. No Subsidiaries 6 Section5.5. Financial Statements; Material Liabilities 6 Section5.6. Compliance with Laws, Other Instruments, Etc. 6 Section5.7. Governmental Authorizations, Etc. 6 Section5.8. Litigation; Observance of Statutes and Orders 6 Section5.9. Taxes. 7 Section5.10. Title to Property; Leases 7 Section5.11. Licenses, Permits, Etc. 7 Section5.12. Compliance with ERISA 7 Section5.13. Private Offering by the Company 8 Section5.14. Use of Proceeds; Margin Regulations 8 Section5.15. Existing Indebtedness 9 Section5.16. Foreign Assets Control Regulations, Etc. 9 Section5.17. Status under Certain Statutes 9 Section5.18. Ranking of Obligations 9 Section 5.19. Capital Stock 10 Section 5.20. Restrictions on Creation of MRP Shares and Distributions 10 Section6. Representations of the Purchasers 10 Section6.1. Purchase for Investment 10 Section6.2. Source of Funds 11 Section7. Information as to Company 12 Section7.1. Financial and Business Information 12 Section7.2. Officer’s Certificate 15 Section7.3. Visitation 16 Section8. Redemption of the MRP Shares 16 Section9. Affirmative Covenants 16 Section9.1. Compliance with Law 16 Section9.2. Payment of Taxes 17 Section9.3. Corporate Existence, Etc 17 Section9.4. Books and Records 17 Section9.5. Ranking of Obligations 17 Section10. Negative Covenants 17 Section10.1. Transactions with Affiliates 17 Section10.2. Merger, Consolidation, Etc 18 Section10.3. Line of Business 18 Section10.4. Terrorism Sanctions Regulations 18 Section 10.5. Reserved 18 Section11. Default and Remedies 18 Section12. Reserved 19 Section13. Registration; Exchange; Substitution of Certificates Representing MRP Shares 19 Section13.1. Registration of MRP Shares 19 Section 13.2. Transfer and Exchange of MRP Shares 19 Section 13.3. Replacement of Certificates Representing MRP Shares 20 Section 14. Payments on MRP Shares 20 Section 14.1. Place of Payment 20 Section 14.2. Home Office Payment 20 Section 15. Expenses, Etc. 21 Section 15.1. Transation Expenses 21 Section 15.2. Survival 22 Section 16. Survival of Representations and Warranties; Entire Agreement 22 Section 17. Amendment and Waiver 22 Section 17.1. Requirements 22 Section 17.2. Solicitation of Holders MRP SWhares 23 Section 17.3. Binding Effect, Etc. 23 Section 17.4. MRP Shares Held by Company, Etc. 23 Section 18. Notices 24 Section 19. Reproduction of Documents 24 Section 20. Confidential Information 25 Section 21. Substitution of Purchaser 25 Section 22. Miscelleneous 26 Section 22.1. Successors and Assigns 26 Section 22.2. Appointment of Initial MRP Shares Directors 26 Section 22.3. Accounting Terms 26 Section 22.4. Severability 26 Section 22.5. Construction, Etc. 26 Section 22.6. Counterparts 27 Section22.7. Governing Law 27 Section 22.8. Jurisdiction and Process; Waiver of Jury Trial 27 Schedule A
